DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed 6/29/2022.

Response to Amendment/Remarks
Applicant’s remarks in an amendment to claim(s) 1-20, have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for teaching or matter specifically challenged in the remarks in the instant amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 13, 19, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Spearritt et al (hereinafter Spearritt) (US 2014/0323167) in view of Gill et al (hereinafter Gill (US 8,504,083) and further in view of Wu et al (hereinafter Wu) (US 2018/0033112).
	Regarding claims 1, 19, 20, Spearritt discloses an information processing device, comprising: 
	a communication unit (wireless communication server 50,  including memory configured to receive information from a user) (para. 0023; see also Spearritt claim 19); and 
	a control unit (processor associated with the server 50) (paras. 0023, 0025 ) configured to 
	select at least one instant message as a selected message from one or more instant messages (selecting a response from a group 32 including a plurality of auxiliary responses) transmitted and received between a plurality of terminal devices (send and receive SMS messages, from a plurality of auxiliary entities) including a first terminal device (paras. 0042, 0043; fig. 5), based on at least one of pick-up time and drop-off time of a vehicle picking up and dropping off a first user of the first terminal device (at pickup step 18, the customer is picked up at the pickup location by the taxi, and then transported to the destination location at drop-off step 20, para. 0028, an auxiliary response 30 is generated at auxiliary response step 22 and sent along with the SMS arrival alert message at SMS step 16, the auxiliary response 30 can be added to, for example appended to or inserted within, the SMS arrival alert message, sent as a separate SMS message, or otherwise communicated to the customer and the, response 30 comprises information related to an auxiliary entity, further, identifying a response time associated with the request, para. 0010) (paras. 0029, 0030; figs. 4, 6).  Spearritt further discloses at least one processor and a memory, wherein the processor is configured for executing instructions stored within the memory (para. 0012).  Spearritt does not expressly show determine evaluation of a service provided in the vehicle based on the selected message.  Gill discloses in an embodiment determine evaluation of a service provided in the vehicle based on the selected message (mobile service are able to obtain SMS messages from a carrier at a particular time, a mobile service may record data related to its signal strength and such data may be used by an analysis service in evaluating an SMS provider's quality of service, for example, long delays which are attributed to a mobile lacking sufficient signal may not be held against the SMS provider as a way to evaluate quality of service provided with message service (col. 9, lines 30-42; col. 10, lines 4-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gill with the message communication of Spearritt for the benefit of provide location specific quality of service connection in transmitting data to and from the mobile device.  Spearritt in view of Gill does not expressly show an in-vehicle service evaluation provided in the vehicle by executing a natural language processing for a text included in the selected message.  Wu in a similar field of endeavor discloses in-vehicle service evaluation provided in the vehicle by executing a natural language processing for a text included in the selected message (a passenger information analyzing unit 420, and a passenger information sending unit 430, passenger information receiving unit 410 receives information sent by a passenger, and may recognize, arrange and classify the information, content of the information sent by the passenger may relate to a pickup location inputted by the passenger, and the selection/requirement/description information of the passenger regarding the service.  The content of the types of information sent by the passenger may relate to natural language text information inputted by the passenger on a device, binary information, and audio information (including one or more voice inputs of the passenger) recorded by the I/O module 620 of the passenger terminal device 120, and analyzing unit 420 may be used to analyze (evaluate) the passenger information received by the passenger information receiving unit 410, information sent and received may relate to text information in natural language and may be inputted by the driver in a device, see also figs. 4, 5) (paras. 0072, 0073).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wu with information processing of Spearritt and Gill for the benefit of evaluation of a historical order made by a passenger and/or a driver, or the like and may represent preference of a driver for one or more candidate pickup (meetup) locations.
	Regarding claim 2, Spearritt, Gill and Wu, discloses limitations noted above.  Spearritt further discloses wherein the control unit is configured to select an instant message transmitted and received between the terminal devices during a period from the pick-up time of the first user to the drop-off time of the first user as the selected message (the auxiliary response 30 is determined based on at least the actual pickup location and/or destination location as it allows for the customer to change the drop-off location during the trip (time period)). (paras. 0040, 0042).   
	Regarding claim 3, Spearritt, Gill and Wu, discloses limitations noted above.  Spearritt further discloses wherein the control unit is configured to select an instant message transmitted and received between the terminal devices during a period set based on the pick-up time of the first user as the selected message (auxiliary response 30 can also be a specific location, for example a business address or GPS co-ordinate, step 22 in this case corresponds to a determination being made of the auxiliary response 30 with the closest geographic region to the pickup location, each auxiliary response 30 has, or optionally has, an associated time(s) of day and/or day(s) of week associated with it) (paras. 0044, 0046).  
	Regarding claim 4, Spearritt, Gill and Wu, discloses limitations noted above.  Spearritt further discloses wherein the control unit is configured to select an instant message transmitted and received between the terminal devices during a period set (a predetermined time-t0-destination) based on the drop-off time of the first user as the selected message (paras. 0010, 0028).  
	Regarding claim 6, Spearritt, Gill and Wu, discloses limitations noted above.  Spearritt further discloses wherein the control unit is configured to receive information for identifying at least one of actual pick-up time of the first user as the pick-up time of the first user and actual drop-off time of the first user as the drop-off time of the first user from the vehicle with the communication unit (paras. 0002, 0040).  
	Regarding claim 7, Spearritt, Gill and Wu, discloses limitations noted above.  Spearritt further discloses wherein the control unit is configured to select at least one instant message transmitted from the first terminal device as the selected message (send and receive SMS messages, from a plurality of auxiliary entities including a first terminal device inclusive of a plurality of devices) (paras. 0042, 0043; fig. 5).  
	Regarding claim 8, Spearritt, Gill and Wu, discloses limitations noted above.  Spearritt further discloses wherein when the selected message includes a text (the SMS message comprises text informing the customer that the taxi is close to arriving at the pickup location, para. 0028) the control unit is configured to execute natural language processing for the text to determine evaluation of the service.  The use of natural language processing to process text and make evaluation is regarded use based and notoriously known in the speech processing art, as an obvious choice to make use of in the instant.  
	Regarding claim 13, Spearritt, Gill and Wu, discloses limitations noted above.  Spearritt further discloses wherein the control unit is configured to estimate a request of the first user based on the selected message (for example, each auxiliary response 30 has, or optionally has, an associated time(s) of day associated with it, the time and/or day at which auxiliary response step 22 is performed (response time), or another relevant time such as the real (or estimated) pickup time or real (or estimated) delivery time, is used to filter (select) the possible auxiliary responses 30 such that only those auxiliary responses 30 with an associated time of day and/or day of week encompassing the response time are added to the response (message) (para. 0046).

Claim 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Spearritt et al (hereinafter Spearritt) (US 2014/0323167) in view of Gill et al (hereinafter Gill (US 8,504,083) and Wu et al (hereinafter Wu) (US 2018/0033112), and further in view of Goren et al (hereinafter Goren) (US 2016/0150070).
	Regarding claim 11, Spearritt in view of Gill and Wu discloses limitations noted above.  Spearritt, Gill and Wu, does not expressly teach wherein the evaluation includes at least one of evaluation of a driver of the vehicle and evaluation of a cabin environment of the vehicle.  Goren discloses driver monitoring module 122.v may be configured for monitoring parameters of the driver and/or the driver's environment within the cabin (for instance, monitoring the sound/noise volume level in the vehicle) (paras. 0092, 0093) and processing these parameters to determine the level of distraction of the driver and evaluation and recording of the cabin environment (para. 0021).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Goren with the processing device of Spearritt, Gill, and Wu for the benefit of provide a driver distraction hazard associated with a certain safety level by evaluate various parameters of the driver’s behavior thereby help avoid unsafe conditions.  

Claim 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Spearritt et al (hereinafter Spearritt) (US 2014/0323167) in view of Gill et al (hereinafter Gill (US 8,504,083) and Wu et al (hereinafter Wu) (US 2018/0033112), and further in view of MATSUSHIMA et al (hereinafter Matsushima) (US 2020/0265542).
	Regarding claim 15, Spearritt, Gill and Wu, discloses limitations noted above.  Spearritt, Gill and Wu, does not disclose wherein the control unit is configured to execute a vehicle allocation reservation process based on a vehicle allocation request notification received from the first terminal device with the communication unit.  Matsushima discloses wherein the control unit is configured to execute a vehicle allocation reservation process based on a vehicle allocation request notification received from the first terminal device with the communication unit (an allocated vehicle reservation unit 25 creates a reservation request of an allocated vehicle, the application accepting unit 15 requests each user to enter the user identification number, a desired boarding point, a desired destination, a desired boarding time, and available vehicle information (the vehicle identification number of an available vehicle) (paras. 0029, 0030).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Matsushima with the processing device of Spearritt, Gill and Wu for the benefit of provide an available vehicle that can be used for the ride share, and therefore, the creation number of the ride share groups may be reduced if there are few users who have the available vehicle and to provide a vehicle ride share assist system that can increase a creation number of ride share groups.

Allowable Subject Matter
Claims 5, 9-10, 12, 14, 16-18, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUTBUDDIN GHULAMALI/   
Primary Examiner,
Art Unit 2632